Title: From George Washington to John Blair, 28 May 1758
From: Washington, George
To: Blair, John


To The President. 
Honble Sir.Williamsbgh 28th May, 1758.     
I came here at this critical juncture, by the express order of Sr John St Clair, to represent in the fullest manner, the posture of our Affairs at Winchester; and to obviate any doubts that might arise from the best written narrative—I shall make use of the following method as the most effectual I can at present suggest, to lay sundry matters before you for your information—approbation—and direction. And I hope when your Honor considers how we are circumstanced, and how absolutely necessary dispatch; that you will please to give me explicit and speedy answers on the several points which are submitted.
For, without the latter, the Service will be greatly impeded, and wanting the former, my conduct may be liable to error, and to censure.

To begin: 1st Sr John St Clair’s letter will, I apprehend; inform your Honor of our principal Wants; namely, Arms, Tents, and other sorts of Field Equipage, articles so absolutely, and obviously necessary, as to need no argument to prove that the men will be useless without them: and that the vast sums of money which have been expended in levying and marching them to the place of Rendezvous, will be entirely lost: besides impeding if not defeating the Expedition, and loosing every Indian now on our frontiers by delay.
2. The Officers will be entirely unprovided with the means of taking the Field, till they have an allowance made to them of Baggage, forage, and bat-money.
Governor Dinwiddie, from what cause I could never yet learn, thought proper to discontinue this allowance to the Companies that remained in Virginia, at the same time that he allowed it to those who went to Carolina: and altho’ I produced, from under Genl Stanwix’s hand (the then commanding officer on this Quarter) that all Officers were entitled to it, and that it was indispensably necessary to equip them for, and enable them to take the Field.
Genl Forbes has obtained this allowance for the Pennsylvania Troops, and desired Sir John St Clair (who has given me a copy of it, signed) to urge it strongly on this Government also: see the copy.
3. The different Pay of the two virginia Regiments will, I conceive, if a stop is not put to it, be productive of great discontent, and many Evils. For the Soldiers of the 1st Regiment, think their claim upon the Country equally good, if not better than that of the Second; because their Services are not limited—They have lacked the great Bounty, which the others have received; and have had no clothes for near 2 years, when in strictness they have an annual call for, and an equal right to expect them.
4ly As our Regimental clothing can not possibly last the campaign, will it not be advisable to send for a supply against next winter? I have sent to Philadelphia for 1,000 pair of Indian Stocking (Leggings) the better to equip my men for the woods, and should be glad to know whether I am to pay for them in behalf of the Country, or deduct the cost out of their pay? As

they have not received the clothing they are entitled to, they may think this latter rather hard.
5. Should not the Pay of the Surgeon’s mates in the First Regiment be equal to that of those in the Second. The latter have 4 and the former only 3/ per day. And should there not be the same number of S. mates allowed to the old, as are to the new Regiment?
6. It will cause great dissatisfaction in the Regiment, if Lt Baker is put over the heads of older officers—It is granted, that Mr Baker is a very deserving officer; but there are others equally deserving—and have adventured equally to seek Glory, and to merit applause! Ensign Chew, for instance, was with him when the scalps were taken; Capt. McKenzie, Lt Gist, Mr Woodward, and many others have adventured as far into the Enemy’s Country, tho’ with less success.
I therefore hope (to prevent the Disorders consequent upon his advancement) that your Honor will suffer Colo. Mercers company to be given to Mr Stewart, the oldest Lieutenant; as Captn Lewis’s, in the like case, was to Mr Bullet.
7. Sir John St Clair directs, in consequence of Orders from the General, that the First Virginia Regiment shall immediately be completed; and leaves the mode of doing it, to your Honor. I should be glad of Direction in this affair. The season, I fear, is too far advanced, to attempt it now by Recruiting.
8. Lt Steenbu[r]gen having been guilty of several irregular, and ungentlemanly practises; and finding his conduct was about to be enquired into; begged leave to resign—which I granted, so far as depended upon me: Because the crimes he was then accused of, were not sufficient to break him—altho’ quite sufficient to give the whole Corps, the most indifferent opinion of his morals. This resignation, and Captn Lt Stewart’s promotion, will cause two vacancies in the Regiment; to fill up which, and to make the several promotions hereby occasioned, will require five blank-commissions.
9. I should be glad to know if the works at Fort Loudoun are still to go on? In what manner to be forwarded? and under whose direction? Nothing surely will contribute more to the public weal, than this Fort when compleated: Because it will be a valuable repository for our Stores, if the event of our Enterprize

prove successful; and an assylum for the Inhabitants, (and place of retreat for our Troops) in case of a Defeat.
10. Great advantages must consequently arise, by appointing Lt Smith to that direction, and to the Command of Fort Loudoun: First, because he has had the over-looking of the Works for near 2 years—is, by that means, become perfectly well acquainted with every thing intended to be done—and is exceedingly industrious.
Secondly, because there must necessarily be many sick and lame Soldiers left at that Garrison, who may require the eye of a diligent officer, to keep them together—Thirdly, because all the Regimental stores and Baggage must be left at that place; and ought to be under the care of an officer who can be made accountable for his conduct: and not left to the mercy of an ungovernable and refractory militia: and, forethly—it is necessary, if for no other reason than to preserve the materials for finishing the works that are now lying there.
11. I conceive we shall be ordered to take with us the greatest part of the ammunition now at Fort Loudoun: It will [be] necessary, therefore, to have a supply laid in there, for the use of the frontier Garrisons.
12. I did, in a late letter, endeavour to point out in what manner the Service would be benefited by continuing Rutherford’s Rangers in the Parts they now are; and sending the Militia of Prince-William to the Branch, in their stead—And again recommend it, for the reasons then given, and for many others which might be given.
I must now conclude, with once more begging that Your Honor would come to some speedy determination on these several matters—From what Sir John St Clair has wrote—from my Orders—and from what I have here set forth, I conceive it must sufficiently appear, that the greatest dispatch is absolutely necessary; the success of our Expeditions in a manner, depending upon the early commencement of it: Every delay therefore, may be attended with pernicious consequences.
The Indians, glad of any pretence for returning home, will make use of delays for a handle: and a spirit of discontent and desertion may spring up among the New Levies for want of Employment.
These are matters obvious to me; and my Duty requires that

I represent them in this free and candid manner. I am your Honor’s most obedt and most humble Servant,

G:W.

